On Rehearing.
The opinion is challenged in holding that facts disclosed in answer to statutory interrogatories touching the nature and extent of damages claimed are such notice to the examining party as to prevent surprise by the filing of an amendment claiming such damages; and, therefore, there was no abuse of discretion in denying a motion for continuance upon the ground of surprise.
We reassert the rule declared as obviously correct.
It is further insisted that the opinion does not take note of and give proper significance to the fact that other amendments had been filed after answers to the interrogatories, not making any mention of plaintiff's pregnancy, etc.; that these further pleadings tended to mislead and conceal the main element of damages brought forward. One or more amendments cannot be treated as cutting off others; but aside from that, one of these prior amendments, count A, did present the issue in such form as to admit evidence of plaintiff's pregnant condition and injury due to same. Birmingham Electric Company v. Mealing,214 Ala. 597, 108 So. 511.
Application overruled.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.